J-A25017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.A.P., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: C.L.M.H., MOTHER             :
                                         :
                                         :
                                         :
                                         :   No. 672 MDA 2019

                Appeal from the Decree Entered April 2, 2019
   In the Court of Common Pleas of York County Orphans' Court at No(s):
                                2017-0195a

 IN THE INTEREST OF: S.A.P., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: C.L.M.H., MOTHER             :
                                         :
                                         :
                                         :
                                         :   No. 713 MDA 2019

                Appeal from the Order Entered April 3, 2019
  In the Court of Common Pleas of York County Juvenile Division at No(s):
                          CP-67-DP-0000024-2009


BEFORE: STABILE, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:             FILED: DECEMBER 23, 2019

      C.L.M.H. (“Mother”) appeals from the orders changing the permanency

goal for S.A.P. (“Child”) to adoption and terminating her parental rights to

Child. We conclude the trial court did not abuse its discretion in changing the

permanency goal or in terminating Mother’s parental rights and therefore

affirm.
J-A25017-19



      Child was born in July 2006 to Mother and W.C.P. (“Father”). In August

2016, York County Office of Children, Youth and Families (“CYF”) received a

referral regarding sexual abuse allegations made by Child’s half-sibling against

Mother’s boyfriend, A.M., Jr., with whom Mother and her children resided.

Mother did not permit Child to undergo a forensic interview at that time. A

CYF caseworker interviewed Child. Child did not disclose abuse, but the

caseworker had concerns that Child had been “coached.” Trial Court Opinion,

filed Apr. 2, 2019, at 9 (“1925(a) Op.”). Mother insisted Child’s half-sibling

was lying about the abuse.

      In December 2016, CYF filed an application for emergency protective

custody of Child following allegations that A.M., Jr., sexually abused Child. The

court granted the application. Child underwent a forensic interview, where

Child disclosed abuse and indicated Mother instructed her to lie about it.

1925(a) Op. at 10. CYF filed a dependency petition, and in January 2017, Child

was adjudicated dependent. The initial permanency goal was return to parent

or guardian.

      CYF filed a petition for involuntary termination of parental rights in

November 2017, but withdrew this petition. In July 2018, Mother filed a

petition for reunification. In August 2018, CYF filed a second petition for

involuntary termination of parental rights and a petition to change goal to

adoption. The court held a three-day hearing on the petitions.

      The program coordinator for Family Engagement Services at Pressley

Ridge, Melanie Ferree-Wurster, testified. Pressley Ridge provided services to

                                      -2-
J-A25017-19



Mother from December 2017 through October 2018. N.T., 11/20/18, at 14.

During the time Pressley Ridge provided services, Mother participated in at

least 65 to 70 visits with Child and attended meetings. Id. at 16, 18.

      The family engagement specialist at Pressley Ridge, Carla Arp,

supervised visits between Mother and Child and testified that Mother was

consistent with visits. Id. at 20. Arp testified that from December 2017

through May 2018, Mother had fully supervised visits. Id. at 22. Mother then

had five partially supervised visits. Id. The visits returned to fully supervised

after A.M., Jr., appeared at a partially supervised visit. Id. Mother then had

nine fully supervised visits, before the court again ordered that she could have

partially supervised visits. Id. Mother had nine partially supervised visits,

which returned to fully supervised after an unauthorized male was at a visit in

August 2018. Id.

      Arp testified that it was “reported to [her] that [Mother] was continuing

to have some contact with [A.M., Jr.]” Id. at 22-23. In addition, Child

described times where A.M., Jr., would follow Child home from school in his

car. Id. at 39. The reports of A.M., Jr., following Child were outside of Mother’s

time with Child. Id.

      Arp also testified regarding the man who was in Mother’s home during

the August 2018 visit. She stated that Child reported that a man, A.T., had

been at the visit. Id. at 26. Mother initially denied he was there, and later

stated that she spoke with her roommate, who informed her a man had been

there. Id. at 27. Arp testified that it was later reported to her, and there was

                                      -3-
J-A25017-19



testimony at permanency review hearing, that Mother “might possibly have a

romantic relationship with [A.T.].” Id. at 28. Child reported that she saw A.T.’s

name in Mother’s phone with hearts around it, and Arp later saw Mother’s

phone, with A.T.’s name surrounded by hearts. Id. Mother continued to deny

a romantic involvement with A.T. Id. at 28-29.

      Arp further testified that although Child initially said she did not know

A.T., after a subsequent visit with Mother, Child stated she did not know “why

the team was causing her mother so much drama,” and she had known A.T.

since “she was in the womb.” Id. at 38.

      Arp testified that because someone who was not authorized was at the

home during a visit, CYF filed a motion to change the partially supervised visits

to fully supervised visits, and the court granted the motion. Id. at 21. After

the change to fully-supervised visits, Mother became difficult to work with, as

she would not look at or speak to Arp. Id. at 21. This created a hostile

environment, which was contrary to the goal of creating a positive visit for

Child and Mother, and Pressley Ridge discontinued services. Id.

      Arp testified that Pressley Ridge had concerns during the entire service.

Id. at 63. The concerns included that Mother did not want to have contact

with Child’s half-sibling, who was transgender, and that Mother did not want

Child to have contact with her half-sibling. Id. In addition, at an October 2018

permanency review hearing, Arp testified that Mother began to teach Child

some “alarming” things, such as that “when you are in the grave after death,

your grave squeezes you and tortures you for the sins you committed when

                                      -4-
J-A25017-19



you were alive.” N.T., 10/11/18, at 46. She stated she was not “questioning

the veracity” of the belief, but “the method in which [Child] was told.” Id. at

46-47. Arp stated the way Mother “told [Child] was so scary to [Child] that

she got in the car and said she was freaked out.” Id. at 47. She clarified that

“to say things that give [Child] nightmares, that’s not the way to teach a child

at any age any religion.” Id. at 57.

       The parties stipulated to the admission of a non-offending parent

evaluation prepared by Camilla Richesson and two exhibits prepared by

Juanita Jones from SpiriTrust Lutheran, who provided non-offending parent

counseling, in lieu of testimony. N.T., 11/20/18, at 81.1 The evaluation

prepared by Richesson included an assessment that the allegations were too

difficult for Mother to believe, providing that Mother:

          [D]enie[d] that she has ever been fully informed of the
          specific nature of the sexual abuse allegations regarding
          [Child], which this evaluator finds difficult to believe.
          Rather, it appears that the allegations are too difficult for
          her to admit happening because she would then have to
          place some culpability on herself for what was happening
          ‘right under my nose.’

Non-Offending Parent Evaluation, CYF Exh. 1, at 7. The evaluator believed

Mother’s disbelief added to Child’s trauma. Id. at 8. Jones’ report included

that to state Mother was “in denial was overly simplified. She was not so much

in denial as incredulous and just not understanding how sexual abuse could

have occurred.” SpiriTrust Report, dated Mar. 23, 2018, at 1.
____________________________________________


1 The parties further stipulated to the psychological evaluation of Child
prepared by Dr. Casey Flanscha.

                                           -5-
J-A25017-19



        A mental health professional from Pressley Ridge, Mallary Hinkle, also

testified. Hinkle provided services for Child and Mother from May 2018 through

October 2018. Id. at 87. Mother was present for the counseling sessions and

Hinkle testified that communication between Child and Mother “seem[ed] to

have increased during the sessions,” and she worked with Child to create a

plan to implement if she felt unsafe. Id. Hinkle testified that Mother seemed

to recognize the issues posed by A.M., Jr., and his abuse of Child, and was not

in denial of the abuse. Id. at 90. Hinkle stated that Mother did claim that Child

had a tendency to lie. Id. Hinkle stated that Mother did not support Child

continuing to have visits with her half-sibling. Id. at 95.

        A mobile therapist with Laurel Life, Rachel Cook, also testified. Cook

provided cognitive behavioral therapy to Child at school and at home,

beginning in October 2018. N.T., 11/20/18, at 73. She testified that Child’s

goals    included   increasing   self-regulation   and   utilizing   coping   skills,

documenting things related to abuse and establishing healthy relationships,

and increasing compliance with rules. Id. at 75-76. Child is progressing at a

normal rate in therapy.

        Child testified at the hearing. Child testified that she would like to live

with Mother or Father. Id. at 113. She stated she would like to live with Mother

because living with her makes Child “feel . . . like a bunch of things [are] in

front of [her].” Id. She testified Mother lived with a roommate and the

roommate’s daughters. Id. at 115. Child was unsure whether Mother was

married to A.T. Id. at 140-41.

                                        -6-
J-A25017-19



      A youth advocate at Pennsylvania Comprehensive Behavioral Health,

Damaris Clark, testified at the hearing. N.T., 1/24/2019, at 11. She started to

work with Child in April 2018, and continued to work with her at the time of

the hearing. Id. at 11. She stated that Child “believes everything that Mom

says, and when it doesn’t happen the way Mom says, then [Child] gets angry

with everybody, and everybody is at fault.” Id. at 18.

      A CYF caseworker, Bryna Smith, testified. She stated that prior to the

December 2016 referral to CYF that started the current dependency

proceedings, CYF had received 26 prior referrals regarding the family. Id. at

21. Mother’s permanency goals included to support her own mental health

and to engage in mental health therapy for Child. Id. at 28. Smith testified

that Mother did attend some counseling sessions at Access York, but did not

complete a psychological evaluation that CYF requested. Id. at 69.

      Smith testified that Mother had lived at various residences, and that CYF

often learned of the moves through collateral sources, not Mother. Id. at 31.

For her current residence, Mother advised CYF that she was residing with a

friend from church, and would be able to live there indefinitely. Id. at 32.

Smith testified that it was reported that the friend no longer lives there, and

that Mother lives there with her husband. Id. Although the home has space

for Child, Mother did not provide updated lease information after the

roommate moved. Id. at 32-33.

      Smith also testified that Mother provided paycheck stubs from May and

April 2018, but has not provided paycheck stubs since that time, even though

                                     -7-
J-A25017-19



CYF had requested them. Id. at 40. Smith testified that after A.M., Jr.,

appeared at a partially supervised visits, Mother stated she would contact the

police, but did not do so. Id. at 45. Mother did report the incident to A.M, Jr.’s

probation officer. N.T., 7/24/18, at 21.

      Smith testified that Mother was pregnant. N.T., 1/24/19, at 46. She

stated that Mother “never confirmed” her pregnancy with CYF, but CYF “ha[d]

been made aware” of the pregnancy. Id. She stated a Justice Works employee

informed Smith that Mother was in the hospital with contractions the week

before the hearing and that the week before that, Mother had taken Child

shopping for the baby during a supervised visit. Id. at 47-48.

      Smith testified that Child has a bond with Mother, but it is an unhealthy

bond. Id. at 53. She stated that Child “wishes to please [M]other, even if it

sacrifices her own personal beliefs.” Id. She stated that Child “strives to

appease her mother, even though it . . . directly affects her mental health and

positions that she stands for such as her religion and maintaining contact

specific to her older [half-]sibling.” Id. Smith testified that Child’s “mental

health declines when she feels like she is not appeasing [M]other.” Id. at 61.

Smith testified that Child and her current foster mother, her aunt, were

“definitely bonded.” Id. at 63. She stated Child “did have a spike in behaviors,

and her aunt is somewhat structured, but, through her therapy and child prep,

she has very much . . . become bonded with her aunt and interacts with her

very well.” Id. at 63-64.




                                      -8-
J-A25017-19



      Smith stated that CYF believed that it was in Child’s best interest to

change the permanency goal from reunification to adoption because “[i]t’s the

most permanent achievable goal for the child to be able to feel comfortable

and safe and stable knowing that this is her permanent home.” Id. at 71-72.

She stated Mother was not in a positon to take custody of Child, as Mother

continued to have supervised visits with Child due to questions concerning

“Mother’s protective capacities,” and the concerns would be better able to be

addressed had Mother had a mental health evaluation “to see that she would

be mentally sound to care for” Child.” Id. at 72-73.

      Smith further testified that at an October court proceeding, Mother

testified that if she was reunified with Child, and after Father was released

from prison, she would send Child to live with Father, and Child would visit

her and her husband on the weekends. Id. at 74. Further, although Mother

participated in school-based therapy through Pressley Ridge, she did not want

Child to continue with the program during the summer because she did not

believe Child needed treatment. Id. at 75. Smith testified that Mother declined

to participate in therapy during visitations, and that Mother cooperated with

services but did not follow through with all the recommendations made by

CYF. Id. at 75, 97. She testified termination of parental rights would be in

Child’s best interest so that Child “knows that she is in a stable position to

gauge the rest of her life.” Id. at 98.

      A school psychologist, Holly Ray, also testified. She testified that Child

“started out the year rough, and . . . gradually got better.” Id. at 80. She now

                                      -9-
J-A25017-19



was “better than she had been before.” Id. She stated that Child appeared to

have some stability since she had been placed with her aunt. Id. at 81. She

has been “more stable and more focused at school,” and Ray has seen Child

less for “just being upset or having drama with other people.” Id.

      Mother testified at the hearing. N.T., 2/1/19. Mother testified that she

does not have contact with A.M., Jr., the individual who abused child. Id. at

42. Mother testified she believes A.M., Jr., was grooming Child and that she

“never had any disbelief.” Id. at 42-43. She claims she did not know the

details of the allegations, which were kept from her until her non-offender

sessions with Jones. Id. at 43. Mother testified she completed the non-

offender treatment, through sessions with Jones, and she completed domestic

violence counseling. Id. at 43-44. Mother testified that she believed Child

would benefit from counseling, stating it would help with Child’s “anger, how

to process it, instead of just lashing out. Help her to express herself a little bit

better.” Id. at 44. She would be willing to continue treatment if reunified with

Child. Id.

      Mother testified that she currently lives with A.T., her husband. Id. at

54-55. Mother testified that she completed a treatment assessment and

domestic violence and non-offender counseling, she attended visits with Child,

had positive and supportive interactions with Child, and did not discuss the

allegations of abuse with the other children. Id. at 55-57. Mother did not

provide CYF with documentation that she completed domestic violence

counseling. Id. at 80-81. She stated she never told Child that Child was lying

                                      - 10 -
J-A25017-19



or being dishonest. Id. at 58. Mother also testified that she signed the

necessary releases, obtained housing separate from A.M., Jr., and completed

parenting coaching. Id. at 59-60. Mother also testified that she maintained

contact with CYF and informed it of household composition changes. Id. She

informed the court and CYF at the October hearing she was living with A.T.

and provided his information. Id. at 65. She participated with school-based

therapy, where she apologized to Child. Id. at 61. Mother testified that she

currently supports visits between Child and Child’s half-sibling. Id. at 79.

       Mother testified that she has a job at the Susquehanna Nursing Home,

but was not able to work at the time of the hearing due to sciatic pain. Id. at

65-66. Mother testified that she no longer intends to give custody of Child to

Father. Id. at 96.

       The trial court changed Child’s permanency goal to adoption and granted

CYF’s petition to terminate Mother’s parental rights to Child.2 Mother filed

timely notices of appeal from the orders. Child also filed notices of appeal, but

subsequently withdrew the appeals.

       Mother raises the following issues on appeal:

          I. Did the trial court err when it changed the court ordered
          goal from reunification to adoption?

          II. Did the trial court err when it involuntarily terminated the
          parental rights of [Mother]?



____________________________________________


2The trial court also terminated Father’s parental rights to Child. Father has
not filed an appeal.

                                          - 11 -
J-A25017-19


         III. Did the trial court err in determining that termination of
         parental rights would be in the best interest of the child?

Mother’s Br. at 4.

      Mother first challenges the order changing the permanency goal to

adoption. She argues that the evidence did not support a goal change to

adoption. Rather, Mother claims she satisfactorily completed every task asked

of her, but CYF “continued to pile up task upon task and held actions outside

of her control against Mother.” Mother’s Br. at 18. Mother argues she had

completed the service plan, had an appropriate home, and Mother and Child

were ready and excited for reunification. The circumstances that necessitated

placement were dealt with when A.M., Jr., moved from the home. Id. at 19.

      “We review an order regarding a placement goal of a dependent child

under an abuse of discretion standard.” In re H.J., 206 A.3d 22, 25 (Pa.Super.

2019) (citing In re B.S., 861 A.2d 974, 976 (Pa.Super. 2004)). We conclude

a court abused its discretion only where “the court’s judgment was manifestly

unreasonable, . . . the court did not apply the law, or . . . the court’s action

was a result of partiality, prejudice, bias or ill will, as shown by the record.”

Id. (quoting In re N.C., 909 A.2d 818, 822-23 (Pa.Super. 2006)).

      “[W]e are bound by the facts as found by the trial court if they are

supported by the record.” Id. (citing In re K.J., 27 A.3d 236, 241 (Pa.Super.

2011)). The trial court must “evaluate the credibility of the witnesses and

resolve any conflicts in the testimony.” Id. (citing In re N.C., 909 A.2d at

823). Where “the trial court’s findings are supported by competent evidence,

this Court will affirm, ‘even if the record could also support an opposite

                                     - 12 -
J-A25017-19



result.’” Id. (quoting In re Adoption of R.J.S., 901 A.2d 502, 506 (Pa.Super.

2006)).

        “[T]he focus of all dependency proceedings, including goal change

proceedings, is on the safety, permanency, and well-being of the child and the

best interests of the child must take precedence over all other considerations.”

Id. (citing In re A.K., 936 A.2d 528, 534 (Pa.Super. 2007)). “At each

dependency review hearing, the trial court must consider, inter alia, the

continuing necessity for and appropriateness of the [c]hild’s placement, and

the appropriateness and feasibility of the current placement goal for the child.”

Id. (citing 42 Pa.C.S.A. § 6351(f)(1), (4)). Where a court finds “reunification

with the child’s parent is not in a child’s best interest, the court may determine

that [a]doption is the appropriate permanency goal.” Id. (citing 42 Pa.C.S.A.

§ 6351(f)(1)-(2)). Further, “[w]hen the child welfare agency has made

reasonable efforts to return a foster child to his or her biological parent, but

those efforts have failed, then the agency must redirect its efforts towards

placing the child in an adoptive home.” Id. (citing In re N.C., 909 A.2d at

823).

        Here, the trial court concluded that CYF proved by clear and convincing

evidence that it is in Child’s best interest to change the goal placement to

adoption. The court noted that CYF had “extensive involvement in the past”

with Mother, Child, and Mother’s other children. 1925(a) Op. at 9. It noted

that Child’s half-sibling was sexually abused by A.M., Jr., and Mother refused

to allow Child to undergo a forensic interview at that time. Id. A CYF

                                     - 13 -
J-A25017-19



caseworker interviewed Child, and had concerns that Child had been coached.

Id. Mother insisted Child’s half-sibling was lying, and did not permit the half-

sibling to return home. Id. About five months later, CYF received a referral

regarding alleged sexual abuse of Child by A.M., Jr. Id. At a forensic interview,

Child disclosed sexual abuse and indicated that Mother instructed her to lie

about it. Id. at 9-10.

      The court further noted that the non-offending parent evaluation

conducted in June 2017 stated that Mother continued to believe both children

made up the sexual abuse. Id. at 10. The court noted that Mother denied

being informed of the specific nature of the abuse and noted that it appeared

the allegations were “too difficult for [Mother] to admit.” Id. (alteration in

original). The evaluator stated that Mother added to the trauma of Child by

her non-belief. Id.

      The court noted Mother attended the SpiriTrust Lutheran Domestic

Abuse Program, and the counselor stated that Mother was not in denial of the

abuse to Child but that she “could not comprehend how the abuse could have

occurred.” Id. at 11.

      The court also noted that at an October 2017 permanency review

hearing, Mother stated she never denied Child was abused and denied telling

Child to lie about the abuse. At a February 2019 hearing, Mother stated she

never called Child a liar. These statements contradicted her earlier testimony

and prior statements from Child. Id.




                                     - 14 -
J-A25017-19



      The court noted Mother’s numerous inconsistent statements—including

her inconsistent statements regarding her marital status, her pregnancy

status, and her living/roommate situation. Id. at 12-13. It found Mother

remarried without informing CYF or Child, and that her spouse did not

participate in any of the dependency proceedings. Id. at 13.

      The Court noted it was “highly concerned about Mother’s ability to

appropriately protect [Child], including as it relates to [Child’s] emotional and

mental health.” Id. The court noted that, although Mother at times had

unsupervised or partially supervised visits, they were returned to fully

supervised visits after Child’s report of a man in Mother’s home and Mother’s

subsequent attempts to deny or explain the man’s presence. Id. at 14-15.

      The court concluded:

         Overall, Mother has made minimal to moderate progress
         towards alleviating the circumstances which caused [Child]
         to be placed. . . . [Mother has not] assumed any major
         parental duties for [Child] since approximately December,
         2016, over twenty-seven (27) months ago. [Child] has been
         in placement for approximately twenty-seven (27) months
         and adjudicated dependent for approximately twenty-six
         (26) months. [Child] needs a permanent, safe and stable
         environment. As such, the Court finds that [Child’s] best
         interests demand that the goal be changed from
         reunification with a parent to placement for adoption.

Id. at 16.

      The trial court did not abuse its discretion in determining it would be in

Child’s best interest to change the permanency goal to adoption. Although

Mother had completed many of her goals, CYF and the trial court continued to



                                     - 15 -
J-A25017-19



have concerns about her ability to protect Child from future abuse. Although

Mother was no longer living with A.M., Jr., she now was married to a man that

CYF and the court had not met. She continued to provide testimony that

contradicted earlier testimony, and continued to provide inconsistent

information as to her marital status and whether she was pregnant.

      Mother next argues the trial court erred in terminating her parental

rights.

      A party seeking to terminate parental rights has the burden of

establishing grounds for termination by clear and convincing evidence. In re

Adoption of K.C., 199 A.3d 470, 473 (Pa.Super. 2018). Clear and convincing

evidence means evidence “that is so clear, direct, weighty, and convincing as

to enable the trier of fact to come to a clear conviction, without hesitation, of

the truth of the precise facts in issue.” Id. (quoting In re Z.S., 946 A.2d 726,

728 (Pa.Super. 2008)).

      When we review termination of parental rights cases, we “accept the

findings of fact and credibility determinations of the trial court if they are

supported by the record.” In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (quoting

In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012)). “If the factual findings

have support in the record, we then determine if the trial court committed an

error of law or abuse of discretion.” In re Adoption of K.C., 199 A.3d at 473.

A trial court decision may be reversed for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” In re Adoption of S.P., 47 A.3d at 826.

                                     - 16 -
J-A25017-19



      Our Supreme Court has explained the reasons for applying an abuse of

discretion standard of review in termination of parental rights cases:

         [U]nlike trial courts, appellate courts are not equipped to
         make the fact-specific determinations on a cold record,
         where the trial judges are observing the parties during the
         relevant hearing and often presiding over numerous other
         hearings regarding the child and parents. Therefore, even
         where the facts could support an opposite result, as is often
         the case in dependency and termination cases, an appellate
         court must resist the urge to second guess the trial court
         and impose its own credibility determinations and
         judgment; instead we must defer to the trial judges so long
         as the factual findings are supported by the record and the
         court’s legal conclusions are not the result of an error of law
         or an abuse of discretion.

Id. at 826-27 (citations omitted).

      Termination of parental rights is controlled by Section 2511 of the

Adoption Act. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). Under Section

2511, the trial court must engage in a bifurcated analysis prior to terminating

parental rights:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to
         Section 2511(b): determination of the needs and welfare of
         the child under the standard of best interests of the child.
         One major aspect of the needs and welfare analysis
         concerns the nature and status of the emotional bond
         between parent and child, with close attention paid to the
         effect on the child of permanently severing any such bond.

Id. (citations omitted).



                                     - 17 -
J-A25017-19



      In the present case, the trial court terminated Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8) and § 2511(b) of the

Adoption Act. To affirm the termination of parental rights, this Court need only

agree with the trial court’s decision as to any one subsection of Section

2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380, 384

(Pa.Super. 2004) (en banc). Here, we affirm that the trial court properly

terminated Mother’s parental rights pursuant to Sections 2511(a)(2) and (b).

      We will first review the trial court’s conclusion that termination was

proper under Section 2511(a)(2), which provides:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

      To terminate parental rights pursuant to Section 2511(a)(2), the moving

party must produce clear and convincing evidence of the following: “(1)

repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal has caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or



                                     - 18 -
J-A25017-19



refusal cannot or will not be remedied.” In re Adoption of M.E.P., 825 A.2d
1266, 1272 (Pa.Super. 2003); 23 Pa.C.S.A. § 2511(a)(2).

      Mother argues that CYF presented no competent evidence to support a

finding of “repeated and continued incapacity, abuse, neglect or refusal” that

“caused the child to be without essential parental care, control or subsistence

necessary for his physical or mental well-being” or that the “conditions and

causes of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.” Mother’s Br. at 22. She argues that there was no evidence that

Mother knew A.M., Jr., would appear at a visit, and that Mother had no control

over his actions. Id. She claims that the court’s use of this incident against

her should be “enough to overturn the court’s findings as bias.” Id. at 23.

      The trial court found CYF establish by clear and convincing evidence that

grounds for termination exist under Section 2511(a)(2):

         The Court finds that the conditions which led to [Child’s]
         placement outside the care and custody of Mother and
         Father continue to exist. [Child] has been in placement for
         approximately twenty-seven (27) months and adjudicated
         dependent for approximately twenty-six (26) months.
         [Child] is safe, loved, and well-bonded to the kinship
         mother.

         The Court continued to have significant concerns regarding
         Mother’s ability to appropriately parent and protect [Child].
         Despite Mother’s most recent statements to the contrary,
         the Court fully believes that Mother still does not believe
         that [Child] was sexually abused by [A.M., Jr.].

         [Child] has been in placement for approximately twenty-
         seven (27) months and adjudicated dependent for
         approximately twenty-six (26) months. Despite the length
         of [CYF’s] involvement with the family, Mother [has] failed
         to progress to fully unsupervised visits with [Child].

                                    - 19 -
J-A25017-19



1925(a) Op. at 20.

      The court further re-iterated the findings it made to support the goal

change. It noted Mother did not believe the sexual abuse allegations made by

Child or her half-sibling, that the allegations were “too difficult for [Mother] to

admit,” and that Mother added to Child’s trauma by not believing her. Id. at

22. It noted Mother’s testimony that she never stated Child had not been

abused or that Child was lying, which was contradicted by her prior testimony.

Id. at 23. The court noted it did not find Mother credible, due to the many

inconsistent and misleading statements she made during the course of the

proceedings. Id. The court noted it was “highly concerned about Mother’s

ability to appropriately protect [Child], including as it relates to [Child’s]

emotional and mental health.” Id. at 25. It noted that A.M., Jr., appeared

outside one of Child’s visits, and Mother informed Child she would contact the

police. Mother did not contact the police, but did testify that she contacted

A.M., Jr.’s probation officer twice – the day following the incident and four

days after the incident. Id. It further noted Mother’s inconsistent statements

concerning the man Child reported seeing at a visit, who was her husband.

The court further noted that Mother was speaking to Child about concerning

topics, such as being tortured for sins. Id. at 26. The court further noted that

Mother did not provide information to verify her place of employment or salary

or her residence. Id. at 27. In addition, the court noted that Mother testified

that, because of her religious beliefs, she intended to turn custody over to




                                      - 20 -
J-A25017-19



Father. Although Mother later testified that she would not do so, the Court did

not find Mother’s recantation credible. Id.

      The court concluded:

         Overall, Mother [has] failed to remediate the conditions
         which led to [Child’s] placement and [has] failed to provide
         substantial parental duties on behalf of [Child]. In
         consideration of this testimony, the Court [found] that [CYF]
         clearly and convincingly establish that termination of
         parental rights is justified pursuant to Section[] 2511(a)(2).

1925(a) Op. at 28.

      The trial court did not abuse its discretion in finding termination proper

under Section 2511(a)(2). Mother provided inconsistent testimony, including

inconsistent testimony concerning her marital status and housing situation.

Her inability to believe Child was sexually abused, coupled with this

inconsistent testimony, supports the finding that Mother is not able to protect

Child. The court’s mention that A.M., Jr., arrived during one of Child’s visits

with Mother, even though Mother may not have known he would do so, does

not establish the court was biased. It was one of many pieces of relevant

information the court used to determine that termination was proper under

Section 2511(a)(2).

      Mother next argues the court erred in finding that termination of her

parental rights was in Child’s best interests.

      Pursuant to Section 2511(b), the trial court must determine the needs

and welfare of the child under the standard of best interests of the child. The

focus under Section 2511(b) is not on the parent, but on the child. In re


                                     - 21 -
J-A25017-19



Adoption of R.J.S., 901 A.2d at 508. Pursuant to Section 2511(b), the trial

court must determine “whether termination of parental rights would best

serve the developmental, physical and emotional needs and welfare of the

child.” In re C.M.S., 884 A.2d 1284, 1286 (Pa.Super. 2005). This Court has

explained that “[i]ntangibles such as love, comfort, security, and stability are

involved in the inquiry into [the] needs and welfare of the child.” Id. at 1287.

The trial court “must also discern the nature and status of the parent-child

bond, with utmost attention to the effect on the child of permanently severing

that bond.” Id. Importantly, “[t]he mere existence of an emotional bond does

not preclude the termination of parental rights.” In re N.A.M., 33 A.3d 95,

103 (Pa.Super. 2011). Instead, the trial court “must examine the status of the

bond to determine whether its termination would destroy an existing,

necessary and beneficial relationship.” Id. (quotation marks and citation

omitted). Further, “[c]ommon sense dictates that courts considering

termination must also consider whether the children are in a pre-adoptive

home and whether they have a bond with their foster parents.” In re T.S.M.,
71 A.3d at 268.

      The trial court found termination was in Child’s best interest:

         The Court has thoroughly evaluated [Child’s] relationships
         in this matter. The Court finds that [Child] has a relationship
         with mother . . . but [it is not] strong, safe, stable, or
         healthy for [Child]. . . . Mother’s bond with [C]hild is . . .
         unhealthy. Mother has consistently been untruthful with
         [C]hild as it relates to Mother’s current marriage and
         pregnancy. Mother is also unsupportive of [C]hild’s
         relationship with her half-sibling. As such, the Court find
         that [Child] has a healthier parental bond with the kinship

                                     - 22 -
J-A25017-19


         mother and that [Child] gains safety and stability from the
         kinship mother. It is the kinship mother who provides for
         [Child’s] daily needs as well as her specialized
         developmental, education, and medical needs.

         The Court also finds that the bond between [Child] and
         kinship mother is strong and healthy. Testimony established
         that [C]hild is happy and feels comfortable in the kinship
         mother’s care. The bond that [Child] has with the kinship
         mother can provide safety, security and permanency for
         [C]hild. Termination of parental rights will best meet the
         needs of [Child] and permit [C]hild to achieve the stability
         she deserves.

1925(a) Op. at 28-29.

      The trial court’s factual findings are supported by the record and it did

not abuse its discretion in finding termination would be in Child’s best interest.

Although Child has a bond with Mother, the bond is not a healthy one. Mother

did not believe Child when Child informed her she was sexually abused, and

Mother provided inconsistent information to Child regarding important life

matters, such as marriage and pregnancy.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2019




                                     - 23 -